DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Melzer (US 3332334).
Regarding claim 1, Melzer teaches a fluid distributing device (10, fig 1) comprising: 
a body (housing of 10) including a first end (right end shown in fig 5.  Noted: fig 5 is the device of 10 in working/installed condition) and a second end (left end shown in fig 5), the body having a width (horizontal width in fig 5) extending from the first end to the second end, wherein the body includes an inlet (20, fig 2) at one of the first end and the second end; an outlet (outlet opening of nozzle 50, fig 1 or 3)  extending along a width (left-right dimension of outlet of nozzle 50 shown in fig 1, 3 or 5) of the body; and a positive fluid displacement device (16, fig 2) “configured to draw fluid flowing along an outside of the body into an interior of the body through the inlet” (device 16 is capable of drawing air along an outside surface of the body).
Regarding claim 2, Melzer teaches the outlet extends from the first end to the second end of the body (see fig 1).

Regarding claim 4, Melzer teaches the outlet is a slit (nozzle outlet as indicated is in form of a long and narrow opening) extending along a bottom (bottom of device 10) of the fluid distributing device.
Regarding claim 5, Melzer teaches the inlet is located at the first end, and the body includes a second inlet (22, fig 2) located at the second end (left end shown in fig 5).
Regarding claim 7, Melzer teaches the positive fluid displacement device is a fan (device 16 is a type of scroll fan).
Regarding claim 21, Melzer teaches the positive fluid displacement device “is configured to draw the fluid into the body such that a stream of the fluid is discharged from the outlet with a higher velocity than the fluid flowing along the outside of the body” (device 16 is a type of fan and is capable of drawing air into the body and produce higher outlet air speed than the inlet air speed).

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  See rejection above.  A new prior art was introduced for claim 1 limitations.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KO-WEI LIN whose telephone number is (571)270-7675.  The examiner can normally be reached on M-F 6-2 Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on (571)272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KO-WEI LIN/Examiner, Art Unit 3762                                                                                                                                                                                                        
/VIVEK K SHIRSAT/Primary Examiner, Art Unit 3762